T. Rowe Price Personal Strategy Income Fund Supplement to Summary Prospectus The last sentence of the first paragraph is revised as follows: This Summary Prospectus incorporates by reference the fund’s prospectus dated October 1, 2010, prospectus supplement dated April 1, 2011, and Statement of Additional Information dated October 1, 2010. The second paragraph under “Management” is revised as follows: Portfolio Manager Edmund M. Notzon III is Chairman of the fund’s Investment Advisory Committee.
